                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 WESTLEY JOHNSON,

              Plaintiff,                       Case No. 5:19-cv-13461
                                               District Judge Judith E. Levy
 v.                                            Magistrate Judge Anthony P. Patti

 BELLA PIATTI, et al.,

           Defendants.
_________________________/


 ORDER APPOINTING THE U OF D MERCY LAW SCHOOL FEDERAL
 PRO SE LEGAL ASSISTANCE CLINIC FOR THE LIMITED PURPOSE
         OF ENGAGING IN SETTLEMENT DISCUSSIONS

       Thus far, Plaintiff has proceeded in this matter without the assistance of

counsel; however, on May 13, 2021, the Court conditionally granted, in part,

Plaintiff’s motions to appoint counsel. (ECF No. 25.) On May 14, 2021, the Court

reached out to the U of D Mercy Law School Federal Pro Se Legal Assistance

Clinic, which – should Plaintiff wants its assistance – has agreed to accept an

appointment for the limited purpose of engaging in settlement discussions.

Accordingly, the U of D Mercy Law School Federal Pro Se Legal Assistance

Clinic is APPOINTED for this limited purpose. The Clinic’s Director is invited to

reach out to my case manager (313-234-5200) to facilitate the initial contact with

Plaintiff.
     IT IS SO ORDERED.

Dated: May 17, 2021      ________________________
                         Anthony P. Patti
                         UNITED STATES MAGISTRATE JUDGE




                          2
